Case 3:19-cv-00849-S Document 26-2 Filed 10/28/19      Page 1 of 3 PageID 173




             EXHIBIT 2
            ---------------------------------------------------------


                             * Receipt


                              * List
                                                                                                                  S
                                                                                  -
                                                                                                                           5
                                                                                                                               (
                                                                           F2                                                  3                      s.         ..
                                                                           (zi                                             -   I
                                                                                                                                                           I
                                                                           I---’---
                                                                                                                      ‘I
                                                                                                                       \_\
                                                                                                                               \-.
                                                                                                             -
                                                                                                                                             2                   -)
                                                                           u-
                                                                                                                           \         ‘--
                                                                                                                                           —.r
                                                                           ci
                                                                                  4
                                                                                  O—
                                                                                  L
                                                                                 --r
                                                                                     --- c4    •ø    O
                                                                                                      ,
                                                                                                            i.
                                                                                                                      .,               4*flt
                                                                                  /tfri                    ‘1,                               -
Page 2 of 3 PageID 174




                                                                                                                  Xv               !f
                                                            (.   —
                                                                                        must be     paid   before ma1Ln’
                                                        z
                                                                                                                                                       D RaO,x
                                                                                                                                                                 Sece,      &            -    i.ar
                                                                                                                                                                                                                          -
                                                                                                                                                                                              _!.!_
                                                                                                                                                 ci    Zs
                                                                                  POSTAL CUSTOMER                                                ci                     Mel P.l.d D.t
                                                                                                                                                                                             S
                                                                                                                                                                                             S _4:j4
                                                                                  Keep *i     mcpL Fot Wiqrl. accees kmet                        ci    Q,res*el
                                                                                                                                                                                                           -.
                                                                                                                                                                                              S
                                                                                  weC s        WWWiCQilIO(
                                                                                  1-800-222-1811.                                                          D AuIt               Raict.        S .3..._.-
                                                                                      frlodt         u.r S.rvlc.                                                                                           -
Case 3:19-cv-00849-S Document 26-2 Filed 10/28/19




                                                                                                                                                       To1 ?os inc
                                                    z                             A: — Mafl pc                                                   rs                                                                  —-
                                                    rr                            f s,tswarct poar                                                                                                              -.
                                                                                  C Paokag.SStVk4
                                                                                                                                                                                                                     —
                                                     rL
                                                                                                                                                                                                                          -
                                                    PS O(i?T I
                                                                                                                                                               PS I-Qrrfl   3oOO, pø 2i1 Psi.   -:-“
                                                                           m
                                                                           a
                                                                       Iv
                                                                       cC
                                                                       r3
                                                                                                     ii.4
                                                                                      w tl wccad D*,,ry
                                                                      c
                                                                            •1 DAwredo
                                                                      -n                              $O49
                                                                      U,
                                                                     m
                                                                                                                 84
                                                                     -n
                           Case 3:19-cv-00849-S Document 26-2 Filed 10/28/19                                              Page 3 of 3 PageID 175
                                                     I )arnaae                                 irigittal C   4                    Repair (‘out   1? t’placemeut (‘oat

  tinge lnit Antique                                 l(t’ken actd Mts’cntg Iarcs
                                                                            t                                    $I8 0(10 110
 clcittdeiteN ‘i 2                                   Mrs’tng Parts ( ‘rackc’d Iltokett                           $75000 ((0
 2 ‘ld I cat it tites tta,ne’, broke oil damacced                                                                S10,000 (Ic)
 ‘I ahies x 1 l,o’4 leg ltasa litlas Dante ged                                                                   $20 (((1) I lb
 Ralph I :uren MItiTi’r                               I he carving was clatctaged                                  I 1)000(1)
 Rug                                                  turn acid Put led Patterns                                 810,00000
    ‘ock tail I able (It al Anttque                  I eg lOoked Mat hle (tacked                                    $12000
I amp) ‘rvstals                                     (‘rv”tals (‘racked                                            811,000 00
I Imp ( ‘rvs(ais                                    (‘ta’stais (‘racked                                           $8,000 00
i\nttque (row Is. ash tea; etc                      itmokert                                                      89 000 II))
 I (rt’iiie ( ‘itandel let’                         Mr’sing lOris (‘tacked I ltciketc                            S 10001)00
 Ralpit I ,turett I tide                            Mtscng I epa tttd lop 01 ‘table                              $1 5,001) 0)
Ralplt I ,tttiett I Ott                             Mts”cicg C octtplete icec et’ljntt
                                                                          1                                      S30 000 00
ICaipli I .‘iurett Rug                              Run tlett ‘ametcl the length cct r tip                       StOOD ((0
‘,VosaI .‘\ntique Mat ‘ic Serset                    Missing gla as shelve’, datnagetl                              S(c,000 00
c rId I itt’ Situ ,ct                               1, Old teat’ scratched ()))                                  520 00000
   1:111 titie Attctqt.te Sets Cr                    lop (it ( ‘rtsole (‘racked Marble                                $8,500
tl l’,itntiie’                                      I)mic?ecl C ‘act; as                                           $000)) 00
 (0 Ptrtttttg                                         ‘ccc; a” Scratc’ed                                         S 11)1)0(1 01)
 A,ttrqtie ( rvstal I :icttps a 2                   Mtssttg era staR acid broker I                                 5000(18)
Ralph I wren Marble Ethic                           (‘tacked Mitt bIt                                            $12001100
  line \‘ase                                        Broken                                                           550000
/ittitqttr,’ tItle 81 ‘hair,                        Pjcccs mts’citcc                                             $10,001) 00
I icr; (‘letnilel it                                lIt oketc Parts (ncl Mt “trip                                $2500000
I ct(rv I ‘hattdeltc’i                               Broken l’art’, attd Mts’otte Parts                          525 (100 00
    Itte I ‘hairs I )tittrrg li,oottt x2             (ctttc St itS dattttged caslc’I a broke                     SiX 0001)0
Ritipit I .utren lcd                                Scratched                                                    510,001100
Ralph I attt ett fled nd ic’sts x2                  Scrits Iced                                                   $8 (11(000
(i’, ci I led clti I’atnted                         I ratrte i)tntage                                             55.0110 (70
    lit Ic I ‘eramte (,id Mit mr                    Scratch,’,I                                                   55,00)11)0
   all Stit tque (colt) Sinror x 2                  I tmokett lOris Mt”’rtrtg l’,it t,                            52,500 00
I tit’qrs x 2                                        Brtckect Part” iV1issctt ‘art’,                              sasoo 00
Needle P’mtt’is’,r                                  leg I Ic’ken I elI Apat I                                     $2,501) 00
I ,euthet (‘hate                                    I (‘Other Ripped                                              58,500.01)
((ii P,utttittes xl                                 Oil 55 as tlatnagc’d otsters broke                            88,1(1(1)00
((set lIed ibttnting .ii”ott                        0; cc Isa’, dantaged (rs’sters broke                          84,500 00
 Planter                                            i)rcckccc
           ‘it tnthlei                              F)cccketi
Pink I .atttp’.                                     l)t,ckett
 I oekt,cil (class                                  Broken
   la”” l)ccatuur                                   Fttcrkecc
’
5   lt (‘cc I irokert V,t’,e
Setat                                               IIcokett
\iatcb (‘s’ Salt Sitiker                            Broken
I once l’I,te’                                      1(mokett
M’ceIc (‘it Salt Mcii                               I)c,rkett
Ticc’c at at Wtne I ), ,tt:cttr                     i(roketi
I wIpe ( ccl lb C up co                             I ircckect
(cold ( andle Stick                                 token
  ‘andle lloI clef                                  I)roketi
‘let I ‘up                                          Urokeit
(‘‘HOt (‘tip                                        l)tccl’,ett
Sc uc’ei                                            I(rc’kett
,‘cI,tttresse” a2 bttiec’tc                         1 )tn,tged
